I dissent because:
(1) Of Board of Co. Commrs. of Hennepin County v. Dickey,86 Minn. 331, 90 N.W. 775. If there was a silent, unconscious acquiescence no one was misled. It was not like a case where property rights or titles are affected and practical construction is invoked to protect innocent acts. Here the official is merely keeping money not his.
(2) In my opinion the acts of the public officials from the passage of the act of Congress in 1906 to the decision in the Mulcrevy case on 1913 are insufficient to invoke or support the application of the doctrine of practical construction. That decision eliminated *Page 393 
the ambiguity in the congressional act which must always exist as a basis for the application of this doctrine. Ambiguity in our statute never existed. The decision in the Mulcrevy case was controlling and all of the official acts referred to in the opinion which occurred after that decision are inconsequential. Practical construction precedes but does not follow judicial interpretation.